Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 30, 44 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,600 B2 Sep. 22, 2020. Although the claims at issue are not identical, they are not patentably distinct from each other because –

Claim 30 of current application is as below:

A method comprising: 
(a) receiving location data from an electronic device of a traveler, who travels towards a destination point; 
(b) generating real-time hot-and-cold navigation data towards said destination point, 
by indicating to said traveler, via said electronic device, whether a current movement of said traveler 
(i) brings said traveler closer to said destination point 
or 
(ii) takes said traveler further away from said destination point; wherein the method is implemented by utilizing at least a hardware processor.

Claim 44 of current application is as below:

A system comprising: 
one or more hardware processors, able to execute code that is stored in one or more memory units; wherein the one or more hardware processors are configured to: 
(a) receive location data from an electronic device of a traveler, who travels towards a destination point; 
(b) generate real-time hot-and-cold navigation data towards said destination point, 
by indicating to said traveler, via said electronic device, whether a current movement of said traveler 
(i) brings said traveler closer to said destination point 
or 
(ii) takes said traveler further away from said destination point; wherein the method is implemented by utilizing at least a hardware processor.

Claim 45 of current application is as below:

A non-transitory storage medium having stored thereon instructions that, when executed by a hardware processor, cause the hardware processor to perform method comprising: 
(a) receiving location data from an electronic device of a traveler, who travels towards a destination point; 
(b) generating real-time hot-and-cold navigation data towards said destination point, 
by indicating to said traveler, via said electronic device, whether a current movement of said traveler 
(i) brings said traveler closer to said destination point 
or 
(ii) takes said traveler further away from said destination point; wherein the method is implemented by utilizing at least a hardware processor.

Claim 1 of U.S. Patent 10,785,660is as below:

A method comprising: 
(a) receiving location data from an electronic device of a traveler; 
(b) determining that said traveler moved from a first geographical point to a second geographical point; 
(c) determining that the location data, received from said electronic device of said traveler, lacks at least a portion which corresponds to a route-segment between the first geographical point and a second geographical point; 
(d) determining which route-segment said traveler took when he moved from the first geographical point to the second geographical point, out of two or more possible route-segments that connect the first and the second geographical points; wherein the method comprises: 
generating real-time hot-and-cold navigation data to a destination point, 
in a venue that lacks a pre-defined travel route to said destination point, 
by indicating to said traveler, whether a current movement of said traveler 
(i) brings said traveler closer to said destination point 
or 
(ii) takes said traveler further away from said destination point; 
wherein the method is implemented by utilizing at least a hardware processor.

Here, it is obvious modification by deleting and rewording allowed claim 1 of US patent and come up with claims 30, 44 and 45 of current application.

Dependent claims 31 – 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,600 B2 Sep. 22, 2020, due to their dependency on independent claim 1 of current application.

Potential Restriction

Claims 31 – 39, 41 - 43 are claiming towards navigation route for walkers/ a user using specific walking/hiking trail.

At the same time,
Claim 40 is claiming a map of a venue travelled by said traveler, and a particular trail that was taken by said traveler within said venue.

It is suggested to make all the claims that claiming the same invention in response of this office action.



Examiner’s Note

As the user moves, the Proximity Indications Generator 207 may track the relative movement or the new location of the user, and may indicate to the user whether the user is going Towards the desired point or Away from it; such as, by indicating to the user, "you are getting Warm" (or "warmer" or "hot") as the user approaches the desired location; or by indicating to the user "you are getting Cold" (or "colder") as the user's movement is actually taking him away from the desired point. In some embodiments, every N seconds (e.g., N being for example 0.5 seconds or 1 second or 2 second or 5 seconds or other threshold value), the end-user device may check whether the current location of the user is closer to, or is further from, the destination point, relative to its proximity N seconds ago; and may generate the "warmer / hot / hotter" indication, or conversely the "cold / colder" indication accordingly. For example, if the system detects that the user is located 185 meters away from the destination point, and after 5 seconds the user is located 189 meters away from the destination point, then the system may generate a "colder" alert or an indication of "you are walking away from the destination" (specification paragraph 0064).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30, 33, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over 
Dolbakian US PGPub: US 2014/0378159 A1 Dec. 25, 2014 and in view of
Putnam US PGPub: US 2018/0112986 A1 Apr. 26, 2018.

Examiner’s Note
As the user moves, the Proximity Indications Generator 207 may track the relative movement or the new location of the user, and may indicate to the user whether the user is going Towards the desired point or Away from it; such as, by indicating to the user, "you are getting Warm" (or "warmer" or "hot") as the user approaches the desired location; or by indicating to the user "you are getting Cold" (or "colder") as the user's movement is actually taking him away from the desired point. In some embodiments, every N seconds (e.g., N being for example 0.5 seconds or 1 second or 2 second or 5 seconds or other threshold value), the end-user device may check whether the current location of the user is closer to, or is further from, the destination point, relative to its proximity N seconds ago; and may generate the "warmer / hot / hotter" indication, or conversely the "cold / colder" indication accordingly. For example, if the system detects that the user is located 185 meters away from the destination point, and after 5 seconds the user is located 189 meters away from the destination point, then the system may generate a "colder" alert or an indication of "you are walking away from the destination" (specification paragraph 0064).

The secondary reference of Putnam, teaches as the user rotates the Device, the map display, recommended route, direction to destination and bearing to destination also rotate such that they are always accurate relative to the fixed North-South reference. As the user moves towards (or away from) the destination, the distance display will update to reflect this change – i.e., indication if the user is moving towards the destination or if the user is moving away from the destination (paragraph 0113).

Regarding claim 30, Dolbakian discloses,

a method, a system comprising: one or more hardware processors, able to execute code that is stored in one or more memory units; wherein the one or more hardware processors are configured to, and a non-transitory storage medium having stored thereon instructions that, when executed by a hardware processor, cause the hardware processor to perform method comprising: (the system records a user's movement patterns and correlates movement patterns with how the user interacts with the device. When the movement patterns recur, the system modifies at least one behavior of the device based upon past interaction of the user with the device. Even if a mapping service is not available, by tracking user movements over time, an approximate map of a user's "world" may be generated. This location-based approximation may be initialized and/or reconciled with a precision source such as GPS or may exist as an abstract set of pathways – ABSTRACT, Figs, 1 – 4, 6, 7, 9, paragraph 0020) comprising: 

(a) receiving location data from an electronic device of a traveler (the device 210 also includes a global positioning module 262. This module provides the interface with geographic positioning system(s) such as GPS and GLONASS. If the system acquires location-based information using other radio sources, such as mapping services that triangulate off of known SSIDs or using cellular towers, the interface to access such location information may also be integrated with the interface for accessing geographic positioning systems. Although shown as integrated with device 210, some or parts of global positioning module 262 may be external and accessed through input/output device interfaces 202 - paragraph 0030), who travels towards a destination point (mapping data based upon a user’s motions and actions. The path 330 may be built from actual mapping data, and/or be supplemented with relative maps constructed from trace data – Fig. 3, paragraphs 0005, 0065, 0066. The user is moving from location A – 322 to location B – 324, reads on the claimed feature, a traveler who travels towards destination point);

wherein the method is implemented by utilizing at least a hardware processor (multiple controllers/processors 204 – Fig. 2/204),

but, does not disclose, (b) generating real-time hot-and-cold navigation data towards said destination point, by indicating to said traveler, via said electronic device, whether a current movement of said traveler (i) brings said traveler closer to said destination point or (ii) takes said traveler further away from said destination point;
 
Putnam teaches, a navigation device for receiving navigation data from a portable computing device. The navigation device comprises a display and at least one sensor configured to determine a reference direction, the reference direction being a direction relative to the display. The processing unit is configured to receive a desired bearing from the wireless communication means; receive the reference direction from the at least one sensor; determine a desired direction based upon the reference direction and desired bearing; and operate the display to display an indicium for indicating the desired direction relative to the display (ABSTRACT, Figs. 1, 18, 19, paragraphs 0005, 0006).

The method comprises: calculating, via the further processing unit, a distance between the absolute position and desired position; and/or retrieving, via the further processing unit, from a memory or network map data relating to the absolute position; sending the map and/or distance data to the navigation device via the wireless communication means; and displaying the map and/or distance data on the display of the navigation device (paragraph 0019).

As the user rotates the Device, the map display, recommended route, direction to destination and bearing to destination also rotate such that they are always accurate relative to the fixed North-South reference. As the user moves towards (or away from) the destination, the distance display will update to reflect this change, reads on the claimed feature, (b) generating real-time hot-and-cold navigation data towards said destination point, by indicating to said traveler, via said electronic device, whether a current movement of said traveler (i) brings said traveler closer to said destination point or (ii) takes said traveler further away from said destination point (paragraph 0113).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system records a user's movement patterns and correlates movement patterns with how the user interacts with the device, even if a mapping service is not available, by tracking user movements over time, an approximate map of a user's "world" may be generated of Dolbakian (Dolbakian, ABSTRACT, Figs, 1 – 4, 6, 7, 9, paragraph 0020), wherein the system of Dolbakian, would have incorporated, a navigation device that updates the distance display as the user moves towards (or away from) the destination of Putnam (Putnam, ABSTRCT, Figs. 1, 18, 19, paragraphs 0005, 0006, 0019, 0113) for provide an effective navigation devise that is simpler for a user to read and improve user safety, having a long battery life and relatively low cost navigation device (Putnam, paragraph 0004).

Regarding claim 33, Dolbakian discloses,

the method of claim 30, comprising: determining which route-segment said traveler took, when he moved from a first geographical point to a second geographical point, wherein at least a portion of said route- segment lacks actual GPS navigation data, based on user-specific information that was indicated by said traveler with regard to disability or special accommodations (by basing calculations off the last known good location reading ….may be used to determine a direction and speed of movement and thereby continue to track relative geographic location - paragraph 0013. Even if a mapping service is not available, by tracking user movements over time, an approximate map of a user's "world" may be generated – paragraph 0020. Location calculation engine 234 also interacts with inertial navigation engine 236 to determine relative location when geographic data from the global positioning module 262 is unavailable – paragraph 0035).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over 
Dolbakian US PGPub: US 2014/0378159 A1 Dec. 25, 2014 and in view of
Putnam US PGPub: US 2018/0112986 A1 Apr. 26, 2018 and further in view of
Ettinger US PGPub: US 2008/0262717 A1 Oct. 23, 2008.

Regarding claim 40, both Dolbakian and Putnam discloses all the claimed features,

but, does not disclose, the method of claim 30, comprising: automatically generating a multimedia clip that comprises: (i) a graphical representation of a map of a venue travelled by said traveler, (ii) a graphical indication of a particular trail that was taken by said traveler within said venue, (iii) an image that was captured by said traveler at a particular point of said particular trail; wherein said generating comprises: based on an analysis of one or more parameters of said venue and said particular trail, automatically selecting a pre-defined template for constructing said multimedia clip.

Ettinger teaches, device, system and method of landmark-based routing and guidance; for example, an apparatus including a route guidance information generator adapted to generate route guidance information including one or more road-based references and one or more landmark-based references (ABSTRACT, Figs. 1, 2, 4, paragraphs 0006, 0008).

The term "route guidance" as used herein may include, for example, textual route guidance and/or driving directions, graphical route guidance and/or driving directions, audible route guidance and/or driving directions, projected route guidance and/or driving directions, printed route guidance and/or driving directions, route guidance and/or driving directions generated and/or presented using graphics and/or audio and/or video and/or animation and/or projections, two-dimensional (2D) or three-dimensional (3D) rendering, elevations, walking directions, flying directions, or the like. Here, graphics and/or audio and/or video and/or animation, reads on the claimed feature, automatically generating a multimedia clip that comprises: (i) a graphical representation of a map of a venue travelled by said traveler, (ii) a graphical indication of a particular trail that was taken by said traveler within said venue, (iii) an image that was captured by said traveler at a particular point of said particular trail (paragraph 0072).

The term "user" as used herein may include, for example, an end user, an intermediary user, an operator, a telephone operator, an administrator, a home user, a business user, an enterprise, a customer, a consumer, a driver, a hiker, a traveler, a rider, or the like (paragraphs 0085, 0088).

the map generator is adapted to generate a map selectively including one or more indications corresponding respectively to one or more personal contacts located within a pre-defined range from a destination point. The route guidance information generator is adapted to select, based on one or more pre-defined criteria, a first landmark from a plurality of navigation landmarks, and to generate route guidance information including a reference to the selected landmark, reads on the claimed feature, wherein said generating comprises: based on an analysis of one or more parameters of said venue and said particular trail, automatically selecting a pre-defined template for constructing said multimedia clip. (paragraphs 0015, 0029).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system records a user's movement patterns and correlates movement patterns with how the user interacts with the device, even if a mapping service is not available, by tracking user movements over time, an approximate map of a user's "world" may be generated of combined Dolbakian and Putnam (combined Dolbakian and Putnam, ABSTRACT, Figs, 1 – 4, 6, 7, 9, paragraph 0020), wherein the system of combined Dolbakian and Putnam, would have incorporated, device, system and method of landmark-based routing and guidance of Ettinger (Ettinger, ABSTRACT, Figs. 1, 2, 4, paragraphs 0006, 0008, 0029, 0072, 0085) for the driving directions provided by the mapping system may be difficult to use, for example, a driver instructed to make a right turn on a certain street, may miss the turn, e.g., because of absence of an appropriate street sign at the relevant corner, because of low visibility of the street sign, or the like (Ettinger, paragraph 0004).
Allowable Subject Matter
Claims 31, 32, 34 – 39 and 41 - 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior arts made of record and not relied upon are considered pertinent to applicants disclosure.

Sheha US PGPub: US 2005/0075119 A1 Apr. 7, 2005.
Methods and systems for dynamic route estimation and prediction using discrete sampled location updates from various mobile devices for the purpose of providing a graphical representation of a mobile device's route along a known network path of map data. The embodiments also provide supplemental route metrics, such as traveled distance, elapsed time, etc., and the capability to assign destination points for the purpose of providing the ability to modify location update points in an application, such as a route planner, and/or to store the dynamically generated route based on various preferences for later retrieval (ABSTRACT, paragraphs 0011, 0012, 0016).

Ettinger US PGPub: US 2008/0262717 A1 Oct. 23, 2008.
An apparatus including a route guidance information generator adapted to generate route guidance information including one or more road-based references and one or more landmark-based references (ABSTRACT, Fig. 4).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642